DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-01-12 (herein referred to as the Reply) where claim(s) 1-19 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lewis_955 (US20040004955) in view of KALBURGI_803 (US20190207803)
Claim(s) 1, 12
Lewis_955 teaches
	sending, by a network device of a plurality of network devices of an Internet Protocol (IP) network, a path signaling message of a resource reservation protocol toward an egress network device of the IP network to establish an IP path in the IP network, First LER (ingress LER) generates an RSVP path message to establish a tunnel between the first LER and a second LER (egress LER). <FIG(s). 2, 4, 5; para. 0022, 0027-0029>.
	wherein the path signaling message includes path identification information associated with the IP path that causes the plurality of network devices to steer traffic on the IP path; A PATH message that hops from router to router until the message reaches the second LER does so in accordance with an LSP path. Therefore implicitly taught is the PATH message must include LSP information that causes the PATH message to be sent from the ingress node to the egress node. For example, the PATH message can includes the destination IP address of the egress end point device where the destination IP address functions and acts in a similar manner as the claimed path identification information associated with an IP path. In another example, the information includes the Tunnel ID field and/or LSP endpoint IP address field. <FIG(s). 2, 3, 4, 5; para. 0022, 0026-0029, 0034, 0036-0037, 0042>.
	receiving, by the network device, a path reservation signaling message of the resource reservation protocol including an IP address of the egress network device; and In response, the second LER generates a RESV message that causes the appropriate updates to be made to the forwarding tables of the transit routers en route to the first LER. The RESV message generally includes the same traffic flow information as the PATH message, including a request object which includes source and destination IP addresses of the LERs. <FIG(s). 2, 3, 5; para. 0022, 0029, 0043-0044, 0061>.
	configuring, by the network device and in response to receiving the path reservation signaling message, forwarding information of the network device to forward a packet on the IP path toward the egress network device. Upon receipt, the first LER then activates the first label switched path through which unidirectional flows between the first and second LER. <FIG(s). 2; para. 0022, 0045, 0059-0063>.
With regards to apparatus claim 12, Lewis_955 teaches the methods can be performed by network routing deices including memory and processor for execution <para 0069>.
As disused above Lewis_955 teaches configuring, by the network device and in response to receiving the path reservation signaling message, forwarding information of the network device to forward a packet but does not teach the amendments characteristic that the packet is encapsulated with an IP address of an egress network device. Accordingly,
Lewis_955 does not explicitly teach
a packet encapsulated with the IP address of the egress network device
However in a similar endeavor, KALBURGI_803 teaches
	a packet encapsulated with the IP address of the egress network device Encapsulated packet includes IP address of egress network device <FIG(s). 1C, 1D, 4; para. 0024-0030, 0038, 0061-0069, 0078-0079>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955 with the embodiment(s) disclosed by KALBURGI_803. One of ordinary skill in the art would have been motivated to make this modification in order to improve network performance by reducing packet loss and provided LAG to mitigate against link failure. See para. 0012-0016.

Claim(s) 2, 13
Lewis_955 teaches
wherein the network device is operating as an ingress network device of the IP network, the method further comprising: 
	generating, by the ingress network device, the path signaling message to establish the IP path from the ingress network device to the egress network device of the IP network. First LER (ingress LER) generates an RSVP path message to establish a tunnel between the first LER and a second LER (egress LER). <FIG(s). 2, 4, 5; para. 0004, 0022, 0027-0029>.

Claim(s) 4, 15
Lewis_955 teaches
	wherein the path signaling message comprises a resource reservation protocol (RSVP) path message, and  First LER (ingress LER) generates an RSVP PATH message  <FIG(s). 2, 4, 5; para. 0022, 0027-0029>.
	wherein the path reservation signaling message comprises an RSVP reservation message. The second LER generates a RSVP RESV message <FIG(s). 2, 3, 5; para. 0022, 0029, 0043-0044>.
Claim(s) 19
Lewis_955 teaches
receiving, by an egress network device of a plurality of network devices of an Internet Protocol (IP) network, a path signaling message to establish an IP path from an ingress network device of the IP network to the egress network device,  First LER (ingress LER) generates an RSVP path message to establish a tunnel between the first LER and a second LER (egress LER). <FIG(s). 2, 4, 5; para. 0022, 0027-0029>.
	wherein the path signaling message includes path information associated with the IP path that causes one or more transit network devices of the plurality of network devices to establish the IP path; A PATH message that hops from router to router until the message reaches the second LER does so in accordance with an LSP path. Therefore implicitly taught is the PATH message must include LSP information that causes the PATH message to be sent from the ingress node to the egress node. For example, the PATH message can includes the destination IP address of the egress end point device where the destination IP address functions and acts in a similar manner as the claimed path identification information associated with an IP path. In another example, the information includes the Tunnel ID field and/or LSP endpoint IP address field. <FIG(s). 2, 3, 4, 5; para. 0022, 0026-0029, 0034, 0036-0037, 0042>.
	generating, by the egress network device, a path reservation signaling message including an IP address of the egress network device selected from a set of IP addresses and assigned to the IP path; and In response, the second LER generates a RESV message that causes the appropriate updates to be made to the forwarding tables of the transit routers en route to the first LER. The RESV message generally includes the same traffic flow information as the PATH message, including a request object which includes source and destination IP addresses of the LERs. <FIG(s). 2, 3, 5; para. 0022, 0029, 0043-0044, 0061>.
	sending, by the egress network device, the path reservation signaling message and to the one or more of the transit network devices to cause each of the one or more transit network devices and the ingress network device to configure a forwarding state to forward a packet on the IP path toward the egress network device. Upon receipt, the first LER and intermediate LERs then activates the first label switched path through which unidirectional flows between the first and second LER. <FIG(s). 2; para. 0022, 0045, 0059-0063>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lewis_955 (US20040004955) in view of KALBURGI_803 (US20190207803)
Claim(s) 1, 12
In this interpretation of Lewis_955, the Examiner uses the method of establishing a bi-directional LSP between two edge routers as described for FIG. 3 where the PATH message 312 sent from the destination LER back to the original LER can also be used to anticipate the claimed path reservation signaling message.
Lewis_955 teaches
	sending, by a network device of a plurality of network devices of an Internet Protocol (IP) network, a path signaling message of a resource reservation protocol toward an egress network device of the IP network to establish an IP path in the IP network,  First LER (ingress LER) generates an RSVP path message to establish a tunnel between the first LER and a second LER (egress LER). <FIG(s). 3, 5; para. 0025-42>.
	wherein the path signaling message includes path identification information associated with the IP path that causes the plurality of network devices to steer traffic on the IP path; A first PATH message that hops from router to router until the message reaches the second LER does so in accordance with an LSP path. Therefore, implicitly taught is the PATH message must include LSP information that causes the PATH message to be sent from the ingress node to the egress node. For example, the PATH message can includes the destination IP address of the egress end point device where the destination IP address functions and acts in a similar manner as the claimed path identification information associated with an IP path. In another example, the information such as a request object includes the Tunnel ID field and/or LSP endpoint IP address field. <FIG(s). 3-5; para. 0022, 0026-0029, 0034, 0036-0037, 0042>.
In the embodiments discussed herein, Lewis_955 does not explicitly teach
	receiving, by the network device, a path reservation signaling message of the resource reservation protocol including an IP address of the egress network device; and
	configuring, by the network device and in response to receiving the path reservation signaling message, forwarding information of the network device to forward a packet on the IP path toward the egress network device.
However, in other embodiments Lewis_955 teaches
	receiving, by the network device, a path reservation signaling message of the resource reservation protocol including an IP address of the egress network device; and In one embodiment, the second LER generates and sends a second PATH message to the first LER, where the second PATH is sent in response to receiving the first PATH message from the first LER. The second PATH message, e.g. Path 312 of FIG. 3, includes an explicit route object that is derived from the path vector of the first path message (e.g., PATH 306). This path vector, which contains a list of the LSRs that the first LSP request message traversed, can be used by the first LER to specify the identical path for the second LSP request message. That is, the second PATH message all the information necessary to construct the return LSP in the opposite direction of the forward LSP, including IP address information of the egress LER (e.g., see extended tunnel ID field) <FIG(s). 2, 3, 5; 0043-0063>.
	configuring, by the network device and in response to receiving the path reservation signaling message, forwarding information of the network device to forward a packet on the IP path toward the egress network device. In this embodiment, the second request message further includes a second bi-directional indicator that causes the system, which includes the first LER, to complete the construction of the return LSP and the bi-directional tunnel more generally. In this manner, both LERs will be configured such that two unidirectional LSPs will traverse a common propagation, thereby minimizing the change of the bi-directional LSP failing. <FIG(s). 3; para. 0047-0063>.
Accordingly, the second request message of Lewis_955 functions and acts in an equivalent manner of as the claimed “path reservation signaling message” in that the second request message performs:
Is received by the first LER (network device) that sent a path signaling message (first PATH message)
Includes an IP address of the egress LER (egress network device)
Causes the first LER to configure in response to receiving the second PATH message in order to forward information to the second LER on the same bi-direction LSP
as required by the claims. Further, Lewis_955 explicitly states that the reservation message and second REQUEST message can be sent contemporaneously <para. 0048> and therefore it would be obvious to one skilled in the art that the disclosed reservation message and request message is effectively sent as one information signaling regardless of the nomenclature used to describe the information’s subcomponents. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Lewis_955, as discussed herein, with other embodiment(s) disclosed by Lewis_955. One of ordinary skill in the art would have been motivated to make this modification in order to overcome problems experienced in the prior art in constructing bi-directional label switched paths, such as manual establishment. See para. 0006, 0007.
With regards to apparatus claim 12, Lewis_955 teaches the methods can be performed by network routing deices including memory and processor for execution <para 0069>.
As disused above Lewis_955 teaches configuring, by the network device and in response to receiving the path reservation signaling message, forwarding information of the network device to forward a packet but does not teach the amendments characteristic that the packet is encapsulated with an IP address of an egress network device. Accordingly,
Lewis_955 does not explicitly teach
a packet encapsulated with the IP address of the egress network device
However in a similar endeavor, KALBURGI_803 teaches
	a packet encapsulated with the IP address of the egress network device Encapsulated packet includes IP address of egress network device <FIG(s). 1C, 1D, 4; para. 0024-0030, 0038, 0061-0069, 0078-0079>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955 with the embodiment(s) disclosed by KALBURGI_803. One of ordinary skill in the art would have been motivated to make this modification in order to improve network performance by reducing packet loss and provided LAG to mitigate against link failure. See para. 0012-0016.

Claim(s) 2, 13
Lewis_955 teaches
wherein the network device is operating as an ingress network device of the IP network, the method further comprising: 
	generating, by the ingress network device, the path signaling message to establish the IP path from the ingress network device to the egress network device of the IP network. First LER (ingress LER) generates an RSVP path message to establish a tunnel between the first LER and a second LER (egress LER). <FIG(s). 2, 4, 5; para. 0004, 0022, 0027-0029>.

Claim(s) 4, 15
Lewis_955 teaches
	wherein the path signaling message comprises a resource reservation protocol (RSVP) path message, and  First LER (ingress LER) generates an RSVP PATH message  <FIG(s). 2, 4, 5; para. 0022, 0027-0029>.
However, in other embodiments Lewis_955 teaches
	wherein the path reservation signaling message comprises an RSVP reservation message. The second LER generates a RSVP RESV message <FIG(s). 2, 3, 5; para. 0022, 0029, 0043-0044>.
Further, Lewis_955 explicitly states that the reservation message and second REQUEST message can be sent contemporaneously <para. 0048> and therefore it would be obvious to one skilled in the art that the disclosed reservation message and request message is effectively sent as one information signaling regardless of the nomenclature used to describe the information’s subcomponents. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Lewis_955, as discussed herein, with other embodiment(s) disclosed by Lewis_955. One of ordinary skill in the art would have been motivated to make this modification in order to overcome problems experienced in the prior art in constructing bi-directional label switched paths, such as manual establishment. See para. 0006, 0007.
Claim(s) 6, 16
Lewis_955 teaches
	wherein the path identification information comprises  PATH message of the preferred embodiment further includes a record route object that causes the address of each of the transit routers through which PATH message propagates to be recorded in the message. <optional Return Bandwidth field used to specify the bandwidth and QoS requirements <FIG(s). 5; para. 0039>.; para. 0028>.
one or more traffic characteristics of the IP path, and  optional Return Bandwidth field used to specify the bandwidth and QoS requirements <FIG(s). 5; para. 0039>.
an identifier for the IP path. Tunnel ID field or Extended Tunnel ID or Virtual Circuit ID. <FIG(s). 5; para. 0036-0038>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Lewis_955, as discussed herein, with other embodiment(s) disclosed by Lewis_955. One of ordinary skill in the art would have been motivated to make this modification in order to overcome problems experienced in the prior art in constructing bi-directional label switched paths, such as manual establishment. See para. 0006, 0007.
Claim(s) 19
In this interpretation of Lewis_955, the Examiner uses the method of establishing a bi-directional LSP between two edge routers as described for FIG. 3 where the PATH message 312 sent from the destination LER back to the original LER can also be used to anticipate the claimed path reservation signaling message.
Lewis_955 teaches
receiving, by an egress network device of a plurality of network devices of an Internet Protocol (IP) network, a path signaling message to establish an IP path from an ingress network device of the IP network to the egress network device,  First LER (ingress LER) generates an RSVP path message to establish a tunnel between the first LER and a second LER (egress LER). <FIG(s). 3, 5; para. 0025-42>.
	wherein the path signaling message includes path information associated with the IP path that causes one or more transit network devices of the plurality of network devices to establish the IP path; A first PATH message that hops from router to router until the message reaches the second LER does so in accordance with an LSP path. Therefore, implicitly taught is the PATH message must include LSP information that causes the PATH message to be sent from the ingress node to the egress node. For example, the PATH message can includes the destination IP address of the egress end point device where the destination IP address functions and acts in a similar manner as the claimed path identification information associated with an IP path. In another example, the information such as a request object includes the Tunnel ID field and/or LSP endpoint IP address field. <FIG(s). 3-5; para. 0022, 0026-0029, 0034, 0036-0037, 0042>.
In the embodiments discussed herein, Lewis_955 does not explicitly teach
	generating, by the egress network device, a path reservation signaling message including an IP address of the egress network device selected from a set of IP addresses and assigned to the IP path; 
sending, by the egress network device, the path reservation signaling message and to the one or more of the transit network devices to cause each of the one or more transit 
However, in other embodiments Lewis_955 teaches
	generating, by the egress network device, a path reservation signaling message including an IP address of the egress network device selected from a set of IP addresses and assigned to the IP path; and In one embodiment, the second LER generates and sends a second PATH message to the first LER, where the second PATH is sent in response to receiving the first PATH message from the first LER. The second PATH message, e.g. Path 312 of FIG. 3, includes an route object that is derived from the path vector of the first path message (e.g., PATH 306). This path vector, which contains a list of the LSRs that the first LSP request message traversed, can be used by the first LER to specify the identical path for the second LSP request message. That is, the second PATH message all the information necessary to construct the return LSP in the opposite direction of the forward LSP, including IP address information of the egress LER (e.g., see extended tunnel ID field) <FIG(s). 2, 3, 5; 0043-0063>.
	sending, by the egress network device, the path reservation signaling message and to the one or more of the transit network devices to cause each of the one or more transit network devices and the ingress network device to configure a forwarding state to forward a packet on the IP path toward the egress network device. In this embodiment, the second request message further includes a second bi-directional indicator that causes the system, which includes the first LER and intermediate LERs, to complete the construction of the return LSP and the bi-directional tunnel more generally. In this manner, both LERs will be configured such that two unidirectional LSPs will traverse a common propagation, thereby minimizing the change of the bi-directional LSP failing. <FIG(s). 3; para. 0047-0063>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Lewis_955, as discussed herein, with other embodiment(s) disclosed by Lewis_955. One of ordinary skill in the art would have been motivated to make this modification in order to overcome problems experienced in the prior art in constructing bi-directional label switched paths, such as manual establishment. See para. 0006, 0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lewis_955 (US20040004955) in view of KALBURGI_803 (US20190207803), and further view of Doukai_595 (US20040114595)
Claim(s) 5
Lewis_955 does not explicitly teach
wherein the path reservation signaling message comprises a Type-Length-Value (TLV) object of the RSVP reservation message that specifies the IP address of the egress network device.
However in a similar endeavor, Doukai_595 teaches
	wherein the path reservation signaling message comprises a Type-Length-Value (TLV) object of the RSVP reservation message that specifies the IP address of the egress network device. Destination IP address of the LSR is included in the TLV of a PATH message. The destination can be an egress device, e.g., the last LSR in the path <FIG(s). 10, 11; para. 0073>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955 and KALBURGI_803 with the embodiment(s) disclosed by Doukai_595. One of ordinary skill in the art would have been motivated to make this modification in order to an improved restoration and protection method, and a label switching router that solves the problems of the conventional technology. See Background, para. 0123.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lewis_955 (US20040004955) in view of KALBURGI_803 (US20190207803), and further view of Yao_219 (US20030084219)
Claim(s) 3, 14
Lewis_955 does not explicitly teach
further comprising:
	receiving, by the ingress network device, the packet from a source network and destined for a destination network;
	performing, by the ingress network device, a lookup of forwarding information to determine the egress network device of the IP network;
	encapsulating, by the ingress network device, the packet using the IP address of the egress network device as a packet header to the packet; and
	sending, by the ingress network device, the packet on the IP path toward the egress network device.
However in a similar endeavor, Yao_219 teaches
	receiving, by the ingress network device, the packet from a source network and destined for a destination network; Packets/data frames is communicated over IP networks require encapsulation by the intermediate switches. Accordingly an intermediate switch would receive a packet from a first network destined for a second network. <FIG(s). 12, 13; para. 0054-0059>.
	performing, by the ingress network device, a lookup of forwarding information to determine the egress network device of the IP network; IP port addresses for the source and destination may be obtained from another address lookup table such as carrier IP port routing table  <FIG(s). 12; para. 0058>.
	encapsulating, by the ingress network device, the packet using the IP address of the egress network device as a packet header to the packet; and encapsulate the data frame with an IP header with source and destination IP addresses  <FIG(s). 12; para. 0058>.
	sending, by the ingress network device, the packet on the IP path toward the egress network device. After encapsulation, the intermediate switch would forward the packet along the path corresponding to the destination. <FIG(s). 12, 13; para. 0054-0059>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955 and KALBURGI_803 with the embodiment(s) disclosed by Yao_219. One of ordinary skill in the art would have been motivated to make this modification in order to enable any of the mixed protocol communications using the storage network switch system and/or provide efficient address translation by minimizing table lookups. See para. 0004-0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lewis_955 (US20040004955) in view of KALBURGI_803 (US20190207803), in view of Chowdhury_366 (US20040047366), and further view of Jouppi_455 (US20040109455)
Claim(s) 7, 17
Lewis_955 does not explicitly teach
wherein the path identification information comprises a flow label associated with the IP path, the method further comprising:
	receiving, by the network device, the flow label; and
	configuring, by the network device, a flow specification filter that causes the network device to forward the packet that matches the flow specification filter on the IP path, 
	wherein the flow specification filter comprises 
an address of an ingress network device, 
an address of the egress network device, and 
the flow label.
However in a similar endeavor, Chowdhury_366 teaches
	wherein the path identification information comprises a flow label associated with the IP path, the method further comprising: PATH message contains the IP flow filter ("flow filter"), such those within a 3GPP2_OBJECT, which contains flow identifiers such as SR ID. <FIG(s). 2; para. 0031-0033>.
	receiving, by the network device, the flow label; and A network device such as an MS, PDSN, or host computer exchange PATH messages including the IP flow filter <FIG(s). 2; para. 0031-0033>.
	configuring, by the network device, a flow specification filter that causes the network device to forward the packet that matches the flow specification filter on the IP path,  PDSN extracts flow filter and configures itself in accordance with the flow filter <FIG(s). 1, 2; para. 0032-0034>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955 and KALBURGI_803 with the embodiment(s) disclosed by Chowdhury_366. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in that flows can be selectively individually processed by a network device, thereby allowing flows with different QoS requirements to be individually treated and mapped. See para. 0005-0006.
However in a similar endeavor, Jouppi_455 teaches
	wherein the flow specification filter comprises an address of an ingress network device, an address of the egress network device, and the flow label. Forwarding packets in accordance with QoS is based on QoS identifiers and a specific QoS treatment configured at router devices. QoS identifiers include a flow label value, source address and destination address. That is, router device are configured to route and transmit in accordance with values (flow label value, source/destination addresses) mapped to a particular QoS. Consequently, this configuration acts and functions in a similar manner as a flow specification filter.  <para. 0017, 0019, 0037-0039>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955, KALBURGI_803 and Chowdhury_366 with the embodiment(s) disclosed by Jouppi_455. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in that flows can be selectively individually processed by a network device, thereby allowing flows with different QoS requirements to be individually treated and mapped. See para. 0005-0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lewis_955 (US20040004955) in view of KALBURGI_803 (US20190207803), in view of Chowdhury_366 (US20040047366), and further view of Yao_219 (US20030084219)
Claim(s) 8, 18
Lewis_955 does not explicitly teach
wherein the path identification information comprises a flow label associated with the IP path, 
	wherein the network device is operating as an ingress network device of the IP network, the method further comprising:
	receiving, by the ingress network device, the packet from a source network and destined for a destination network;
	performing, by the ingress network device, a lookup of forwarding information to determine the egress network device of the IP network;
	encapsulating, by the ingress network device, the packet using the IP address of the egress network device and the flow label as a packet header to the packet; and
	sending, by the ingress network device, the packet on the IP path toward the egress network device.
However in a similar endeavor, Chowdhury_366 teaches
	wherein the path identification information comprises a flow label associated with the IP path,  PATH message contains the IP flow filter ("flow filter"), such those within a 3GPP2_OBJECT, which contains flow identifiers such as SR ID. <FIG(s). 2; para. 0031-0033>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955 and KALBURGI_803 with the embodiment(s) disclosed by Chowdhury_366. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in that flows can be selectively individually processed by a network device, thereby allowing flows with different QoS requirements to be individually treated and mapped. See para. 0005-0006.
However in a similar endeavor, Yao_219 teaches
	receiving, by the ingress network device, the packet from a source network and destined for a destination network; Packets/data frames is communicated over IP networks require encapsulation by the intermediate switches. Accordingly an intermediate switch would receive a packet from a first network destined for a second network. <FIG(s). 12, 13; para. 0054-0059>.
	performing, by the ingress network device, a lookup of forwarding information to determine the egress network device of the IP network; IP port addresses for the source and destination may be obtained from another address lookup table such as carrier IP port routing table  <FIG(s). 12; para. 0058>.
	encapsulating, by the ingress network device, the packet using the IP address of the egress network device and the flow label as a packet header to the packet; and encapsulate the data frame with an IP header with source and destination IP addresses  <FIG(s). 12; para. 0058>.
	sending, by the ingress network device, the packet on the IP path toward the egress network device. After encapsulation, the intermediate switch would forward the packet along the path corresponding to the destination. <FIG(s). 12, 13; para. 0054-0059>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955, KALBURGI_803 and Chowdhury_366 with the embodiment(s) disclosed by Yao_219. One of ordinary skill in the art would have been motivated to make this modification in order to enable any of the mixed protocol communications using the storage network switch system and/or provide efficient address translation by minimizing table lookups. See para. 0004-0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lewis_955 (US20040004955) in view of KALBURGI_803 (US20190207803), in view of XIN_013 (US20190297013), and further view of Chu_821 (US20150124821)
Claim(s) 9
Lewis_955 does not explicitly teach
wherein the IP address of the egress network device is selected from a set of IP addresses allocated by the egress network device, 
	wherein the IP address of the egress network device is unique to the IP path.
However in a similar endeavor, XIN_013 teaches
	wherein the IP address of the egress network device is selected from a set of IP addresses allocated by the egress network device,  Network device C, which functions as an egress device with respect to host E, may publish a route including the IP address 100.100.100.100 on four links (allocating IP address to interfaces). In one interpretation the selection is performed by network device C upon publishing the route. Network device A selects 100.100.100.100 when sends a packet via an egress interface corresponding to the IP address 100.100.100.100 on the NUMA node 1, e.g. selecting it in order to perform a lookup to find the appropriate interfaces corresponding to the address. <para. 0025, 0038-0039; Table 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955 and KALBURGI_803 with the embodiment(s) disclosed by XIN_013. One of ordinary skill in the art would have been motivated to make this modification in order to enable network nodes to perform load balancing, for example, select an egress interface from the plurality of egress interfaces based on the preset load sharing strategy. See para. 0020-0021.
However in a similar endeavor, Chu_821 teaches
	wherein the IP address of the egress network device is unique to the IP path. Each tunnel endpoint has a unique IP address and therefore an egress device of the tunnel would have a unique IP address relative to the IP tunnel path. <para. 0004>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955, KALBURGI_803 and XIN_013 with the embodiment(s) disclosed by Chu_821. One of ordinary skill in the art would have been motivated to make this modification in order to address the issues raised above regarding storing tunnel endpoint addresses in lookup tables. See Background para. 0019.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lewis_955 (US20040004955) in view of KALBURGI_803 (US20190207803), and further view of Ramachandran_223 (US20160119223)
Claim(s) 10
As discussed herein Lewis_955 teaches identifying information of an egress network device in the form of an IP address. <FIG(s). 2, 3, 5; para. 0022, 0029, 0043-0044, 0061>.
Lewis_955 does not explicitly teach
wherein the path signaling message comprises a first path signaling message, 
	wherein the path reservation signaling message comprises a first path reservation signaling message, the method further comprising:
	generating, by a point of local repair network device of a subset of the plurality of network devices, a second path signaling message to establish a bypass path to protect a portion of the IP path from the point of local repair network device to a merge point network device of the subset of the plurality of network devices of the IP path, 
	wherein the second path signaling message includes path identification information associated with the bypass path that causes the subset of the plurality of network devices to establish the bypass path;
	sending, by the point of local repair network device and to the merge point network device that merges the bypass path with the IP path, the second path signaling message toward the merge point network device;
	receiving, by the point of local repair network device, a second path reservation signaling message including an identitifer address of the merge point network device;
	detecting, by the point of local repair network device, a link failure on the IP path; and
	configuring, by the ingress network device and in response to detecting the link failure, the forwarding state of the ingress network device to forward the packet on the bypass path toward the egress network device.
However in a similar endeavor, Ramachandran_223 teaches
	generating, by a point of local repair network device of a subset of the plurality of network devices, a second path signaling message to establish a bypass path to protect a portion of the IP path from the point of local repair network device to a merge point network device of the subset of the plurality of network devices of the IP path,  Upon determining protection is requested, local repair network device signals that links protection is available using a new PATH message and triggers the sending of the new PATH message. This established a MP for the path between the two endpoints <FIG(s). 1, 2; para. 0067-0068, 0080, 0089>.
	wherein the second path signaling message includes path identification information associated with the bypass path that causes the subset of the plurality of network devices to establish the bypass path; New PATH message includes information that configures other devices record route to be configured for the bypass path. <FIG(s). 1, 2; para. 0067-0068, 0080-0081>.
	sending, by the point of local repair network device and to the merge point network device that merges the bypass path with the IP path, the second path signaling message toward the merge point network device; PATH message propagated by the local repair network device is also received by the merge point device (e.g., Router 16D receives the PATH message propagated by router 16C and a merge point determination module of router 16D (e.g., merge point determination module 58 of FIG. 2) determines that router 16D is a node protecting merge point for router 16B) <FIG(s). 1, 2; para. 0067-0068, 0080-0081, 0089>.
	receiving, by the point of local repair network device, a second path reservation signaling message including an identifier address of the merge point network device; RESV message is communicated between the two endpoints, e.g. router 16A to/from 16B, via the intermediate routers. RESV message can includes a the determined bypass LSP and corresponding router/node ID of the MP device. <FIG(s). 1; para. 0074>.
	detecting, by the point of local repair network device, a link failure on the IP path; and Point of local repair determines link failure with original router or merge point network router and reconfigures accordingly to protect the path. For example point of local repair and ingress of bypass LSP 26, router 16A may establish bypass LSP 26 to protect one or more other existing LSPs (such as LSP 22) that traverse at least router 16A and router 16B and do not traverse router 16E.  <FIG(s). 1; para. 0041-0043, 0064>.
	configuring, by the ingress network device and in response to detecting the link failure, the forwarding state of the ingress network device to forward the packet on the bypass path toward the egress network device. PLR router 16A (ingress router) may update its stored forwarding state to change the primary next hops after a link failure. Link or node protection is established by pre-calculating a bypass path for the set of LSPs traversing a link. <FIG(s). 1, 3; para. 0042-0044, 0091-0094>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lewis_955 and KALBURGI_803 with the embodiment(s) disclosed by Ramachandran_223. One of ordinary skill in the art would have been motivated to make this modification in order to address the challenges of state refreshes such as timing issues, and large signaling overhead (para 0052-0057) and/or provide techniques for scaling MPLS protocols, such as RSVP, that is capable of maintaining a high number of LSP (para 0007)

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 11
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).



Relevant Cited References
US20170019331

Examiner’s Notes
sets
Claim(s) 9-10, 19
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Note: The Examiner agrees that there is a distinction between the Lewis and the implementation described in the instant application para. 0070-0071 as argued in page 12 in the Reply, however the amendments simply state that the packet is encapsulated with the IP address of the egress network device; that is the Examiner sees this as a characteristic of the packet. Nowhere does the claim require whether routing components use the encapsulated IP address and/or how they use the encapsulated IP address and therefore does not correspond to the (narrower) scope of the invention described in para.  0070-0071.  Rather the claim simply requires that the packet be encapsulated with the IP address and a broadest reasonable interpretation does not require the IP address be used in any routing decisions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415